Citation Nr: 0432492	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-16 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for dermatitis of the 
hands, to include as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  


FINDING OF FACT

Dermatitis of the hands was not manifested during active 
service and is not shown to be causally or etiologically 
related to herbicide exposure during active service.


CONCLUSION OF LAW

Dermatitis of the hands was not incurred in or aggravated by 
active service and is not due to herbicide exposure in 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a February 2003 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a May 2003 statement of the case and a 
supplemental statement of the case issued in July 2003, the 
RO notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claim 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a December 2002 letter, prior to the initial adjudication 
of his claim, the veteran was informed of VA's duty to obtain 
evidence on his behalf.  The veteran was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the June 2004 personal hearing; lay 
statements; service medical records, private treatment 
reports; and a VA examination report.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran is seeking entitlement to service connection for 
dermatitis of the hands, to include as a result of herbicide 
exposure during active service.  The Board has carefully 
reviewed the evidence and statements made in support of the 
veteran's claim and finds that, for reasons and bases to be 
explained below, a preponderance of the evidence is against 
the veteran's claim and service connection therefore cannot 
be granted.

The Board notes that with respect to claims based on exposure 
to herbicides, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, certain diseases, including chloracne, 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.309(e) (2003).  Chloracne 
must be manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2003); "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-103, 115 Stat. 976 (2001).

Notably, the above herbicide presumption of service 
connection attaches only to certain diseases listed in 
3.309(e).  See 38 C.F.R. § 3.307(a)(6).  Dermatitis is not 
included in the list of diseases required for the presumption 
of service connection to attach, and as discussed below, the 
veteran has not been diagnosed with chloracne.  As such, the 
Agent Orange law on presumptive service connection is 
inapplicable to this case.

The Secretary of the Department of Veteran's Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d) (2003); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of in-service dermatitis, the 
veteran's service medical records contain no complaints, 
treatment, or diagnoses of any skin disorder of the hands.  
On his January 1970 Report of Medical History, the veteran 
denied having any "skin diseases," and his skin was 
reportedly "normal" on his Report of Medical Examination, 
also dated in January 1970.  

With respect to evidence of a current disability, the 
veteran's January 2003 VA examination report noted diagnoses 
of psoriasis involving small areas on the veteran's knees and 
elbow, seborrheic dermatitis of the left ear, intertriginous 
dermatitis under the arms, and contact dermatitis of the 
hands.  The veteran stated that he began having skin problems 
on his hands in 1970 or 1971, approximately 6 months after 
separation from service.  He described his skin problem as 
cracking, scaling, and bleeding.  The examiner did not 
comment on the etiology of the veteran's skin disorders and 
dermatitis of the hands. 

With respect to an objective medical opinion linking the 
veteran's current dermatitis of the hands to active service, 
the Board finds no opinions in the record.  At his June 2004 
personal hearing, the veteran attributed his skin disorder to 
active service stating that it was "too coincidental" that 
he developed skin problems 6 to 8 months after service.  He 
asserted that he did not have any problems with his skin 
prior to service and that his skin began cracking and 
bleeding 6 to 8 months after separation and had worsened 
since that time. 

While the veteran has been diagnosed with dermatitis of the 
hands, no medical profession has offered an opinion as to its 
etiology or commented on the veteran's active service.  At 
his June 2004 personal hearing, the veteran indicated that he 
was treated for skin problems in 1970 by a physician who is 
now deceased.  He further stated that he had no additional 
evidence to submit in support of his claim.  In sum, the 
veteran has submitted no medical evidence regarding treatment 
of his dermatitis following service.  In fact, the only 
medical evidence of record documenting that the veteran has 
been diagnosed with a skin disorder at all is the January 
2003 VA examination report.  Absent a medical opinion linking 
the veteran's current dermatitis of the hands to active 
service, service connection is not warranted and the 
veteran's claim must be denied.  

To the extent that the veteran contends that he has 
dermatitis of the hands that is related to active service, it 
is now well established that a person without medical 
training, such as the veteran, is not competent to provide 
evidence on medical matters such as diagnosis or etiology of 
a claimed condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (19920; see also 38 C.F.R. § 3.159(a) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.


ORDER

Service connection for dermatitis of the hands is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



